CYIOS Corporation “C Your Integrated Office System” United States Securities and Exchange Commission Washington, DC 20549-0405 RE: File No. 000-27243 SEC, CYIOS Corporation “the company” acknowledges that the company is responsible for the adequacy and accuracy of the disclosures in the filings; staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and the company may not assert this action as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Regards, /s/ Timothy W. Carnahan Timothy W. Carnahan CEO
